Citation Nr: 1638415	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-11 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for arthritis of multiple joints.

3.  Entitlement to a rating in excess of 40 percent for a back disability. 

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) since May 10, 2016.

5.  Entitlement to a TDIU prior to May 10, 2016.


REPRESENTATION

Veteran represented by:	Jessica L. Fleming, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1961 to March 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2008 and March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2010, the Board remanded the Veteran's claims of entitlement to service connection for arthritis of multiple joints and an eye disability for additional development.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  The hearing transcript is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The increased rating and service connection claims were previously remanded for additional development in April 2016.  

The issue of entitlement to a TDIU has been raised by the record and is part of the instant appeal.  Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  An award of a TDIU from May 10, 2016 is warranted at this time.  As such, the Board has bifurcated the matter as reflected on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).

The issues of entitlement to service connection for an eye disability and multiple joint arthritis, entitlement to a rating higher than 40 percent for back disability, and entitlement to a TDIU on an extraschedular basis prior to May 10, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As of May 10, 2016, the Veteran meets the schedular criteria for a TDIU.

2.  The Veteran's service-connected back disability and associated radiculopathy of the lower extremities renders him unable to secure of follow a substantially gainful employment consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for a TDIU are met as of May 10, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's currently-assigned disability ratings meet the criteria for consideration of TDIU on a schedular basis as of May 10, 2016 (degenerative joint disease of the lumbosacral spine at 40 percent, plus sciatic nerve paralysis of the right and left lower extremities, each at 20 percent, for a combined 60 percent).  See 38 C.F.R. 
§ 4.16 (a)(2) (providing for consideration of disabilities resulting from common etiology as one disability for purposes of determining eligibility for a TDIU on a schedular basis).  

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing or following any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. 452.

In a March 2007 VA psychiatric treatment note, the Veteran reported that he had significant trouble in school and had trouble learning.  He reported that he quit school in the fourth grade, but was age 16 when he quit.  The provider diagnosed likely borderline intellectual functioning.  The Veteran also reported that he had worked for the city of Birmingham, Alabama and on various construction jobs.  See March 2007 VA psychiatric note.  The record shows that his previous occupational experience includes work as a carpenter, car repairman, laborer, trash hauler, and a brake press operator.  See October 2003 spine examination report; June 2008 spine examination report; December 2012 VA Form 21-8940; January 2010 VA Form 21-8940.  He last worked full time in either 1974, 1979 or 1997.  See January 2010, December 2012 and May 2014 VA Forms 21-8940.  
The Veteran presented for a VA spine examination in May 2016.  The examiner noted that the Veteran had begun using a cane for ambulation due to his back and related lower extremity manifestations approximately five years prior, but he was currently using a rollator.  The Veteran reported that walking was difficult, as was standing for more than 10 minutes.  As far as functional impact, the examiner noted that the back condition impacted the Veteran's ability to work due to difficulty with prolonged standing or walking, difficulty lifting, and difficulty working at a bend.  This finding correlates with the opinion of the May 2010 VA examiner, who determined that the Veteran's back disability would prevent heavy physical labor and light physical labor, and with the continued decrease in his range of motion and increased pain in his back on maintaining one position for extended periods of time, this condition would prevent sedentary labor.  

The only other opinions of record are that of the VA examiner, who assessed the Veteran's back disability in July 2011, March 2012, November 2013 and October 2014.  On all four occasions the examiner determined the Veteran's back disability did not impact his ability to work.  However, as no rationale was provided for the examiner's conclusion, his opinion has no probative value.  Moreover, the same examiner previously determined in August 2009 that the Veteran could not perform any useful labor consistent with his prior profession as a day laborer, but would be able to perform sedentary work.

Therefore, given the Veteran's education and previous occupational experience in unskilled labor, and affording him the benefit of the doubt, the Board finds that the Veteran's service-connected back disability and associated radiculopathy of the lower extremities renders him unable to secure of follow a substantially gainful employment.  This is the earliest date on which the Board may grant TDIU at this time.


ORDER

A TDIU is granted as of May 10, 2016.

REMAND

Eye Disability

As the April 2016 VA examination report does not provide answers to the medical questions posed by the Board in the April 2016 remand, another remand of this issue is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Arthritis of Multiple Joints

In response to the Board's April 2016 remand, the Veteran received several VA joint examinations in May 2016, all conducted by the same examiner.  The medical nexus opinions regarding each of the discussed joints are not adequate.  The examiner was asked to provide an opinion as to whether the conditions were entitled to service connection on a direct basis or caused and/or aggravated by his service-connected spine disability.  The examiner's rationale in most cases was simply that there was no clinical evidence of a cause and effect relationship.  This rationale by itself is not sufficient.  The Veteran asserts that the in-service fall that caused his now service-connected back disability also contributed to disabilities in his joints.  These contentions must be discussed on remand in an addendum opinion.  In addition, the examiner should discuss the relationship between the Veteran's post-service weight gain and his back disability, and whether this weight gain caused and/or aggravated the lower extremity disabilities. 

The Board also observes that the May 2016 examiner stated that the entire claims file was reviewed for each of the examination reports; however, at least one of the examination reports contains an inaccurate factual premise.  The examiner provided a negative nexus opinion with regard to the Veteran's ankles, stating there was no evidence of an injury to the ankles during service.  However, service treatment records reflect a November 1961 complaint related to the left ankle.  The entire claims file must be thoroughly reviewed by the examiner on remand. 




Back Disability & TDIU

The Veteran's VA spine examination on remand was not adequate under the new standards set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, he must be afforded another VA examination on remand.

In addition, a referral to the Director of Compensation Service is warranted for consideration of an extraschedular TDIU prior to May 10, 2016.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment notes and associate them with the claims file.

2.  After updated records have been obtained, refer the VA claims file to an ophthalmologist in order to address the etiology of the Veteran's eye conditions.  A physical examination is not required, unless the examiner determines otherwise.  The examiner is asked to review the claims file in its entirety including any recently obtained treatment records.  The examiner should then respond to the following inquiries:

(a) Does either the Veteran's alternating exotropia or strabismic amblyopia constitute a congenital defect or disease?  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).

(b)  If either the Veteran's alternating exotropia or strabismic amblyopia is considered a congenital defect, is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during active duty service?  If so, please describe the resultant disability.

(c) If either alternating exotropia or strabismic amblyopia is considered a congenital disease, is it at least as likely as not (i.e., a 50 percent or greater probability) that such disease was aggravated (permanently worsened beyond the natural progress of the disease) by the Veteran's period of active service?

(d) If either alternating exotropia or strabismic amblyopia is not of a congenital origin, is it at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to service, to include as result of the documented 1962 back injury, report of eye trouble and right eye problems noted therein?

(e) Is it at least as likely as not the Veteran's cataracts and dry eye syndrome had their clinical onset in service or are otherwise related to service, to include as result of the documented 1962 back injury, reported eye trouble and right eye problems noted therein?

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After updated records have been obtained, refer the VA claims file to a physician in order to address the etiology of the Veteran's arthritis of multiple joints.  A physical examination is not required, unless the examiner determines otherwise.  The claims file, including a copy of this remand, must be made available to and thoroughly reviewed by the examiner in connection with the examination.  The examiner should then respond to the following inquiries:

(a) Is it is at least as likely as not (50 percent probability or greater) that bilateral shoulder strain was (1) incurred in or is otherwise related to military service, including the documented February 1962 episode in which the Veteran fell and injured his back; (2) caused by his service-connected back disability; or (3) aggravated (permanently worsened beyond the normal progression of the disease) by his service-connected back disability? 

(b) Is it is at least as likely as not (50 percent probability or greater) that chronic lymphedema (affecting the bilateral ankles) was (1) incurred in or is otherwise related to military service, including the documented February 1962 episode in which the Veteran fell and injured his back, and documented left ankle treatment in November 1961; (2) caused by his service-connected back disability; or (3) aggravated (permanently worsened beyond the normal progression of the disease) by his service-connected back disability?  In answering this question, the examiner should comment on the relationship between the Veteran's back disability and his post-service weight gain, and any effect of the same on his ankle disability.

(c) Is it is at least as likely as not (50 percent probability or greater) that degenerative joint disease of the bilateral knees was (1) incurred in or is otherwise related to military service, including the documented February 1962 episode in which the Veteran fell and injured his back; (2) caused by his service-connected back disability; or (3) aggravated (permanently worsened beyond the normal progression of the disease) by his service-connected back disability?  In answering this question, the examiner should comment on the relationship between the Veteran's back disability and his post-service weight gain, and any effect of the same on his ankle disability.

(d) Is it is at least as likely as not (50 percent probability or greater) that degenerative joint disease of the bilateral elbows was (1) incurred in or is otherwise related to military service, including the documented February 1962 episode in which the Veteran fell and injured his back; (2) caused by his service-connected back disability; or (3) aggravated (permanently worsened beyond the normal progression of the disease) by his service-connected back disability?  

(e) Is it is at least as likely as not (50 percent probability or greater) that degenerative joint disease of the bilateral hands was (1) incurred in or is otherwise related to military service, including the documented February 1962 episode in which the Veteran fell and injured his back; (2) caused by his service-connected back disability; or (3) aggravated (permanently worsened beyond the normal progression of the disease) by his service-connected back disability?  

The bases for each opinion provided must be explained in detail with the complete rationale for the opinions expressed.  The medical reasons for accepting or rejecting any statements made by the Veteran should be set forth in detail.

If the examiner is unable to offer an opinion without resort to speculation, it is essential that the examiner provide a rationale for that conclusion, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  After updated records have been obtained, schedule the Veteran for a VA spine examination to determine the current nature and severity of his back disability.  The claims file should be made available to and reviewed by the examiner.  

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion and in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

5.  Then, if the criteria for a schedular TDIU prior to May 10, 2016 (or at any point during the appeal period) are still not met, refer the issue of entitlement to a TDIU on an extraschedular basis prior to May 10, 2016 to the Director of Compensation Service pursuant to 4.16(b).

6.  Then readjudicate the issues on appeal, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


